Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In accord with the Amendment filed on November 15, 2021, claims 1, 8-9, 11, 15, 16, 17, and 18 were amended.  
The IDS filed on November 15, 2021 has been entered and considered.
Claims 1, 3-9, 11, 14-18, and 21-26 are currently pending, of which claims 1, 11, and 17 are independent claims. 

Response to Arguments
In view of the substantive amendments made to the claims, Applicant’s arguments presented over the prior art rejections have been fully considered and are persuasive.  As noted below, the case is in condition for allowance.

Relevant Art Cited by Examiner
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to Applicant’s disclosure. See MPEP 707.05(c).
Krupat et al., US Patent Publication Number 2018/0196432 A1, describes an image analysis for a two-sided hub. FIG. 20 is a diagram of a system 2000 for image analysis for two-sided data hub.  Krupat describes in Paragraph [0136] that “data collected on the user 1910 can be analyzed and viewed for a variety of purposes including expression analysis, mental state analysis, cognitive state analysis, and so on. The electronic display can …a television... In one embodiment, Krupat explains that the “individual data collection machine 2020 can also have a network connection to carry cognitive state and facial data 2062,…” Krupat describes in Paragraph [0141] “A provider machine 2030 can have a network connection for provider data 2060... The provider machine 2030 can provide images, videos, webpages, web content, etc. In some embodiments, the provider machine 2030 renders content on a display 2032. The display 2032 can be … a television...” and in Paragraph [0142] describes that the “analysis machine 2040 can receive individual cognitive state information 2064 collected from one or more people as they interact with a rendering from the individual data collection machine 2020 and can analyze, aggregate, etc., the cognitive state information on the plurality of people who interact with the rendering. In some embodiments, the analysis machine 2040 also allows a user to view and evaluate the individual cognitive state information that is associated with the rendering on a display 2042.” Krupat further explains in Paragraph [0144] describes a “hub machine 2070 can have a network connection for individual and provider data 2068, a memory 2076 which stores instructions, and one or more processors 2074 attached to the memory 2076, where the one or more processors 2074 can execute instructions” and a “provider machine 2030 can have a network connection for provider data 2060, a memory 2036 which stores instructions, and one or more processors 2034 attached to the memory 2036, wherein the one or more processors 2034 can execute instructions.”   However, the description of Krupat would not be combinable with the cited art of record because the assessment of Krupat is not directed to improving a user’s experience while watching a movie, but producing compelling content that achieves the desired effect (e.g. fear, shock, laughter, etc.) to increase ticket sales and/or increase advertising revenue. For example, if a movie studio is producing a horror movie, it is desirable to know if the scary scenes in the movie are achieving the desired Krupat gathers information of thousands of faces to assess the cognitive state at the time of the scary scenes.  Therefore, the description of Krupat would not enable a person of ordinary skill in the art for the automation hub to be synchronized to the settings database and to the cognitive analysis computing device, wherein the settings database is synchronized to the content provider, wherein the content provider is synchronized to the cognitive analysis computing device, and wherein the appliance is synchronized to the automation hub.  
Neßelrath, R., Lu, C., Schulz, C.H., Frey, J. and Alexandersson, J., 2011. A gesture based system for context–sensitive interaction with smart homes. In Ambient Assisted Living (pp. 209-219). Springer, Berlin, Heidelberg, is directed to a system for gesture based interaction with smart environments. The framework we present connects gesture recognition results with control commands for appliances in a smart home that are accessed through a middleware based on the ISO 24752 standard URC (Universal Remote Console). Gesture recognition is realized by applying three dimensional acceleration sensor information.
Stahl, C., Frey, J., Alexandersson, J. and Brandherm, B., 2011. Synchronized realities. Journal of Ambient Intelligence and Smart Environments, 3(1), pp.13-25 is directed to new development method that is based on a detailed three-dimensional model and show how the model can be used for designing and evaluating assistive environments. Such a system has been developed and deployed.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a method to adjust settings of environmental devices in a home automation network, said method comprising: receiving, by an automation hub from a prompting device selected from the group consisting of a remote controller, a stylus pen, a mouse, or a finger of a user, a prompt to start playing video content on a screen of an appliance during a time period, wherein the video content advances in time as the video content is being played, wherein the automation hub is a hardware device that connects multiple devices in the home automation network and controls communications among the multiple devices, wherein the multiple devices comprise a cognitive analysis computing device, a settings database of a content provider, and the appliance, and wherein the input device is communicatively connected to the appliance; in response to the received prompt, playing on the screen of the appliance the video content during the time period; after a first profile stored in the settings database has been requested and in response to receiving, by the automation hub from the settings database, the first profile during a predetermined period of time, adjusting, by the automation hub while the environmental devices are in operation, settings of the environment devices based on a first set of parameters stored in the settings database, wherein the first profile is associated with the video content, wherein the settings database is accessible to the content provider and located external to both the content provider and the appliance, wherein the first profile includes the settings of the environmental devices and the first set of parameters for adjusting the settings of the wherein the automation hub is synchronized to the settings database and to the cognitive analysis computing device, wherein the settings database is synchronized to the content provider, wherein the content provider is synchronized to the cognitive analysis computing device, and wherein the appliance is synchronized to the automation hub.”

Claim 11
The reasons for allowance of Claim 11 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer system, comprising one or more processors, one or more memories, and one or more computer-readable hardware storage devices, said one or more computer-readable hardware storage devices containing program code executable by said one or more processors via said one or more memories to implement a method to adjust settings of environmental devices in a home automation network, said method comprising: receiving, by an automation hub from a prompting device selected from the group consisting of a remote controller, a stylus pen, a mouse, or a finger of a user, a prompt to start playing video content on a screen of an appliance during a time period, wherein the video content advances in time as the video content is being played, wherein the automation hub is a hardware device that connects multiple devices in the home automation network and controls communications among the multiple devices, wherein the multiple devices comprise a cognitive analysis computing device, a settings database of a content provider, and the appliance, and wherein the input device is communicatively connected to the appliance; in response to the received prompt, playing on the screen of the appliance the video content during the time period; after a first profile stored in the settings database has been requested and in response to receiving, by the automation hub from the settings database, the first profile during a predetermined period of time, adjusting, by the automation hub while the environmental devices are in operation, settings of the environment wherein the automation hub is synchronized to the settings database and to the cognitive analysis computing device, wherein the settings database is synchronized to the content provider, wherein the content provider is synchronized to the cognitive analysis computing device, and wherein the appliance is synchronized to the automation hub”. 

Claim 17
The reasons for allowance of Claim 17 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a computer program product, comprising one or more computer-readable hardware storage devices having computer-readable program code stored therein, said computer-readable program code containing instructions executable by one or more processors of a computer system to implement a method to adjust settings of environmental devices in a home automation network, said method comprising: receiving, by an automation hub from a prompting device selected from the group consisting of a remote controller, a stylus pen, a mouse, or a finger of a user, a prompt to start playing video content on a screen of an appliance during a time period, wherein the video content advances in time as the video content is being played, wherein the automation hub is a hardware device that connects multiple devices in the home automation network and controls communications among the multiple devices, wherein the multiple devices comprise a cognitive analysis computing device, a settings database of a content provider, and the appliance, and wherein the input device is communicatively connected to the appliance; in response to the received prompt, playing on the screen of the appliance the video content during the time period; after a first profile stored in the settings wherein the automation hub is synchronized to the settings database and to the cognitive analysis computing device, wherein the settings database is synchronized to the content provider, wherein the content provider is synchronized to the cognitive analysis computing device, and wherein the appliance is synchronized to the automation hub”.
As dependent claims 3-9, 14-16, 18, and 21-26 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.  Support for the above noted limitations can be found, at least, in FIGs. 1-4 and corresponding description.
The prior art made of record include Jing et al. (US Patent Publication No. 2011/0032423 A1); Guest et al. (US Patent Publication No. 2016/0102879 A1); Bruhn et al. (US 2017/0191695 A1); Berman et al. (US Patent No. 9,938,765 B2); Sinha et al. (US Patent No. 9,817,383 B1); Campbell et al. (US Patent Publication No. 2013/0127369 A1); Stone et al. (US Patent Publication No. 2016/0314803 A1); LeBeau et al. (US Patent Publication No.  2016/0165002 A1); Allstead et al. (US Patent Publication No. 2018/0234726 A1); Khawand et al. (US Patent Publication No. 2008/0153537 A1); Diedricks et al. (KR 20057000153A); Wang et al. (US Patent Publication No. 2020/0256581 A1); Krupat et al. (US Patent Publication No. 2018/0196432 A1); Schramm (US Patent Publication No. 2009/0189373 A1); Neßelrath, R., Lu, C., Schulz, C.H., Frey, J. and Alexandersson, J., 2011. A gesture based system for context–sensitive interaction with smart homes. In Ambient Assisted Living (pp. 209-219). Springer, Journal of Ambient Intelligence and Smart Environments, 3(1), pp.13-25.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, any comments should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M. CHOI whose telephone number is (571)272-1473.  The examiner can normally be reached on Monday - Friday 7:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AMC/Patent Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117